     Case 1:21-cv-00145-JAW Document 1 Filed 06/02/21 Page 1 of 4                    PageID #: 1



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


SEGUNDO PEDRO GUAMAN TENEMAZA,                        )
    Plaintiff                                         )
                                                      )       CIVIL ACTION NO.
V.                                                    )
                                                      )
HORCH ROOFING, INC.                                   )
    Defendant                                         )

                    COMJ>LAINT WITH REQUEST FOR JURY TRIAL

        NOW COMES the plaintiff, by and through counsel and respectfully submits this
Complaint against defendant Horch Roofing, Inc.
                                      I. INTRODUCTION
1.      This is a personal injury case arising out of injuries suffered by plaintiff Segundo Pedro
Guaman Tenemaza who, on or about October 28 , 2020, while working on a roof controlled by
the defendant fell approximately 24 feet to the ground below causing him to suffer serious and
permanent injuries including a traumatic brain injury,
                                 II. JURISDICTION AND VENUE
2.      This Court has diversity jurisdiction over this matter pursuant to 28 USC § 1332(a)
because the plaintiff resides in Massachusetts and the defendant is a resident of the State of
Maine and the amount in controversy exceeds $75,000.00.
3.      The incident at issue occurred in Waldo County, Maine, therefore, venue is proper in the
Bangor District of this Court.
                                          III. PARTIES
4.      The plaintiff, Segundo Pedro Guaman Tenemaza, ("the plaintiff') is an individual who
resides at 22 Church Hill Street, Apt. 2, Milford, Worcester County, Massachusetts.
5.      The defendant, Horeb Roofing, Inc. ("Horch Roofing"), is a corporation organized under
the laws of the State of Maine having a principal place of business located at 2414 Camden
Road, Warren, Knox County, Maine.
      Case 1:21-cv-00145-JAW Document 1 Filed 06/02/21 Page 2 of 4                        PageID #: 2



                        IV. ALLEGATIONS COMMON TO ALL COUNTS
6.         On or about October 28, 2020 the plaintiff was employed as a carpenter for Ortega Home
Improvement, Inc. ("Ortega Home Improvement") on a residential roofing project located at 25
Tomte Lane, Liberty, Waldo County, Maine ("the project").

7.         At all relevant times, the plaintiff was in the exercise of all due care for his safety and the
safety of others.

8.         Horch Roofing was general contractor, project manager, and construction supervisor for
the project, and was the entity that hired Ortega Home Improvement as a subcontractor on the
project.

9.         On or about October 28, 2020, Horch Roofing, as general contractor, project manager,
and construction supervisor for the project, had a duty to ensure that Ortega Home
Improvement's employees had a reasonably safe work place on the project, which included
ensuring the use of reasonable safe practices and adequate safety equipment.

10.        On or about October 28, 2020, the plaintiff was working on the roof of the project when
he was caused to fall approximately twenty-four feet to the ground below.

11.        As a result of the October 28, 2020 fall from the roof, the plaintiff suffered serious
injuries, including a traumatic brain injury that required emergency surgery and months of
hospitalization and rehabilitation, and which resulted in permanent disability.

                                               COUNTI
                                   Negligence Against Horeb Roofing

12.        The plaintiff realleges and repeats each and every allegation contained in paragraphs 1
through 8 and incorporates each as if fully set forth herein.

13.        On or about October 28, 2020, Horch Roofing owed the plaintiff, and all individuals and
subcontractors they hired to work on the project, a duty of reasonable care that included
providing a reasonably safe workplace on the project which included ensuring the use of
reasonable safety practices and adequate safety equipment including adequate fall protection.




                                                      2
      Case 1:21-cv-00145-JAW Document 1 Filed 06/02/21 Page 3 of 4                    PageID #: 3



14.      On or about October 28, 2020, Horch Roofing breached its duty of care to the plaintiff,
by failing to provide him with a safe workplace by causing or permitting dangerous conditions to
exist on the project, including but not limited to a lack of adequate fall protection and a lack of
adequate training and supervision.


15.      As a direct and proximate result of the negligence of Horch Roofing, its agents or
employees, the plaintiff was caused to sustain serious personal injuries including but not limited
to: severe personal injuries of a disabling and permanent nature, severe and prolonged pain and
suffering and loss of enjoyment of life, prolonged medical treatment past, present and future, lost
wages and lost income and his ability to engage in normal activities, and that Plaintiff will
continue to suffer from these injuries, damages and losses into the future.


16.      Jury Demand: Plaintiff requests a trial by jury.

         WHEREFORE, the plaintiff, Segundo Pedro Guaman Tenemaza, prays the Honorable
Court:

A.       Allow entry of Judgment for the Plaintiff on all claims including a determination of full
         and fair compensation;


B.       Schedule this matter for a Trial by Jury; and

 C.      For all such other relief as may be deemed just.

                                       Respectfully submitted,

                                       The Plaintiff,
                                       SEGUNDO PEDRO GUAMAN TENEMAZA,
                                       By his Attorneys,


Dated: June 1, 2021                    /s/ Francis X. Quj1m, Jr.
                                       Francis X. Quinn, Jr. (#6855)
                                       Boynton Waldron Doleac Woodman & Scott, PA
                                       82 Court Street
                                       Portsmouth, NH 03801
                                       603-436-4010
                                       603-817-3287 (cell)
                                       fquinn@nhlawfirm.com




                                                  3
   Case 1:21-cv-00145-JAW Document 1 Filed 06/02/21 Page 4 of 4        PageID #: 4



                             SULLIVAN & SULLIVAN, LLP

                             Isl Richard J. Sullivan
                             Richard J. Sullivan, BBQ# 554085 (pro hac pending)
                             83 Walnut Street
                             Wellesley, MA 02481
                             Tel: (781) 263-9400
                             rsullivan@sullivanllp.com
                             tkelley@sullivanllp.com



Dated: June 1, 2021




                                      4
